       Case 1:20-cv-01623-BAM Document 14 Filed 12/02/20 Page 1 of 1


 1

 2

 3

 4

 5                                    UNITED STATES DISTRICT COURT

 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    FREDDIE MCCARDIE,                                Case No.: 1:20-cv-01623-BAM (PC)
 9                       Plaintiff,                    ORDER DENYING MOTION TO PROCEED
                                                       IN FORMA PAUPERIS AS MOOT
10           v.
11    CALIFORNIA STATE PRISON                          (ECF No. 12)
      CORCORAN,
12
                         Defendant.
13

14          Plaintiff Freddie McCardie (“Plaintiff”) is a state prisoner proceeding pro se and in forma

15   pauperis in this civil action pursuant to 42 U.S.C. § 1983. On November 24, 2020, the Court

16   granted Plaintiff’s application to proceed in forma pauperis in this action pursuant to 28 U.S.C.

17   § 1915. (ECF No. 11.) On November 30, 2020, Plaintiff filed another motion to proceed in

18   forma pauperis. (ECF No. 12.)

19          It appears the Court’s order has crossed in the mail with Plaintiff’s motion. As Plaintiff

20   has already been granted leave to proceed in forma pauperis in this action, no further applications

21   are needed. Accordingly, Plaintiff’s November 30, 2020 motion to proceed in forma pauperis,

22   (ECF No. 12), is DENIED as moot.
     IT IS SO ORDERED.
23

24      Dated:     December 2, 2020                           /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
